Exhibit 10.1

LINE OF CREDIT LETTER AGREEMENT

Dated as of December 19, 2017

GALECTIN THERAPEUTICS, INC.

4960 Peachtree Industrial Blvd., Suite 240

Norcross, Georgia 30071

Gentlemen:

Richard E. Uihlein, an individual resident of the State of Illinois (“Uihlein”),
hereby confirms that he is holding available to Galectin Therapeutics, Inc., a
Nevada corporation (the “Company”), subject to the restrictions outlined below,
a line of credit to finance the Company’s working capital needs in the amount of
$10,000,000 (the “Line of Credit”). Advances made hereunder may be made by
Uihlein or such other lenders, as may be identified in writing by Uihlein within
one hundred eighty (180) days of the date hereof, and who become a party to this
Line of Credit Agreement by execution of the Joinder Agreement on Exhibit D
hereof.

Each advance made pursuant to the Line of Credit by Uihlein, or such other
lenders as may extend credit under this Line of Credit (collectively, the
“Lenders”), shall be evidenced by a Promissory Note substantially in the form of
Exhibit A attached hereto (each, a “Promissory Note”), executed by a duly
authorized officer of the Company, which shall represent the Company’s
obligation to pay the principal amount of such advance with interest thereon.
The Lenders shall make requested advances promptly after a draw is submitted by
the Company. The Line of Credit may be drawn upon through December 31, 2018,
through draws no more frequently than semi-monthly. The Promissory Notes may be
prepaid, in whole or in part, at any time without premium or penalty, but with
interest on the amount prepaid. As set forth therein, the Promissory Notes shall
bear interest (based upon the principal amount outstanding from time to time)
payable on or before December 31, 2019, at the Applicable Federal Rate for short
term loans published by the Internal Revenue Service as may be in effect at the
time of such applicable advance, which interest rate on the date hereof is
1.51%. The date and amount of any borrowing pursuant to the Line of Credit and
each payment of principal in respect thereof shall be (i) reflected by the
Company on Schedule 1 attached hereto, which Schedule 1 shall be amended by the
Company from time to time, without any further action by Uihlein or any Lender,
to reflect each new advance pursuant to the Line of Credit.

In consideration for making the Line of Credit available, the Company shall
issue a warrant to Uihlein for 1,000,000 shares of the Company’s common stock
(“Common Stock”), with an exercise price of $5.00 per share (the “Warrant”) in
substantially the form attached hereto as Exhibit B. The Warrant will vest
(i) with respect to 500,000 shares of Common Stock (the “Initial Vesting Warrant
Shares”) upon the execution of this Line of Credit Letter Agreement, and
(ii) with



--------------------------------------------------------------------------------

respect to the remaining 500,000 shares of Common Stock (the “Remaining Warrant
Shares”) ratably if and as the loan proceeds are advanced. For example, if
$5,000,000 has been advanced on the Line of Credit in the aggregate, then the
Warrant will have vested with respect to 750,000 shares of Common Stock (500,000
shares from the initial vesting and 250,000 shares with respect to the advance
of $500,000). Provided that each Lender is an “accredited investor,” as such
term is defined in Rule 501 promulgated under the Securities Act of 1933, as
amended, in the event any Lender other than Uihlein becomes a party to this Line
of Credit by the execution of the Joinder Agreement set forth on Exhibit D
hereto, then Uihlein shall transfer and assign a pro rata portion of Warrant to
such Lender, which assignment shall relate to a pro rata portion of the Initial
Vesting Warrant Shares as well as a pro rata portion of the Remaining Warrant
Shares based on the dollar amount of the commitment made by such Lender out of
the total $10,000,000 available pursuant to the Line of Credit. For example, if
an additional Lender becomes a party to the Line of Credit with a commitment to
advance $2,000,000, Uihlein shall transfer a portion of the Warrant equal to
one-fifth of the Warrant, which transferred Warrant shall relate to 100,000 of
the Initial Vesting Warrant Shares and 100,000 Remaining Warrant Shares.

The company agrees that so long as any Promissory Note is outstanding the
Company will not grant a security interest in the material assets of the Company
to any person or entity.

No other document shall evidence the indebtedness of Uihlein which may be
created pursuant to the terms of this Line of Credit, other than the Promissory
Note.

 

2



--------------------------------------------------------------------------------

This Line Letter shall be governed by, construed and interpreted in accordance
with the laws of the State of Georgia.

 

Very truly yours,

/s/ Richard E. Uihlein

Richard E. Uihlein

Agreed and Accepted as of

December 19, 2017

 

GALECTIN THERAPEUTICS, INC. By:  

/s/ Peter G. Traber

Name:   Peter G. Traber Title:   Chief Executive Officer

 

3



--------------------------------------------------------------------------------

SCHEDULE 1

SCHEDULE OF ADVANCES

 

Date

 

Lender

 

Amount

of

Advance

 

Unpaid

Aggregate

Principal

Balance

 

Notation

Made By

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 

       

 

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF PROMISSORY NOTE

PROMISSORY NOTE

 

$                       Atlanta, Georgia

Dated as of December     , 2017

FOR VALUE RECEIVED, the undersigned, GALECTIN THERAPEUTICS, INC., a Nevada
corporation (the “Company”), hereby unconditionally promises to pay to the order
of [Richard E. Uihlein, an individual resident of the State of Illinois]
(“Lender”), whose office address is [12575 Uline Drive, Pleasant Prairie, WI
53158], on December 31, 2019, in lawful money of the United States of America
and in immediately available funds, the principal amount of (a)
                     DOLLARS ($            ). The Company further agrees to pay
interest in like money at an annual rate of     % [the Applicable Federal Rate
for short term loans as may be in effect on the date of the Promissory Note as
published by the Internal Revenue Service.] on the unpaid principal amount
hereof from time to time outstanding, which shall accrue commencing on the date
hereof and continuing until paid in full on December 31, 2019 or sooner prepaid.

This Promissory Note is made pursuant to that certain Line of Credit Letter
Agreement, dated as of December     , 2017, by and between Richard Uihlein and
the Company, as it may be amended by the addition of additional lenders, and the
Company and the Lender are entitled to the benefits and obligations thereof. The
Company may prepay any amounts due under this Promissory Note in whole or in
part in its sole discretion without any premium or penalty.

The Company, for itself and all other persons who now are or who may become
liable for the payment of all or any part of the obligations evidenced by this
Promissory Note, jointly, severally and irrevocably, hereby waives presentment
for payment, demand, protest, notice of protest, notice of dishonor and any and
all other notices and demands whatsoever. The Company shall pay all costs and
expenses of collection, including, without limitation, reasonable attorneys’
fees except to the extent limited or prohibited by law.

No act, omission, or other failure on the part of Lender or any holder of this
Note to exercise any right, remedy or recourse hereunder with respect to the
Company, whether before or after the occurrence of a default, shall constitute
waiver or release of any such right, remedy, recourse, default by such holder or
on behalf of any other holder; such waiver or release to be effected only
through a written document executed by Lender or such holder and then only to
the extent specifically recited therein. A waiver or release with reference to
any one event shall not be construed as continuing, as a bar to, or as a waiver
or release of, any subsequent right, remedy or recourse as to a subsequent
event.



--------------------------------------------------------------------------------

This Promissory Note shall be governed by, construed and interpreted in
accordance with the laws of the State of Georgia.

 

GALECTIN THERAPEUTICS, INC. By:  

 

Name:   Peter G. Traber Title:   Chief Executive Officer

 

2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF WARRANT

ITHER THIS WARRANT CERTIFICATE NOR THE WARRANTS REPRESENTED HEREBY NOR ANY
SHARES OF COMMON STOCK ISSUABLE UPON THE EXERCISE OF SUCH WARRANTS, NOR ANY
INTEREST IN OR RIGHTS UNDER SAME, HAVE BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 OR THE LAWS OF ANY STATE, AND NEITHER THIS WARRANT CERTIFICATE NOR THE
WARRANTS REPRESENTED HEREBY NOR ANY SHARES OF COMMON STOCK ISSUABLE UPON THE
EXERCISE OF SUCH WARRANTS, NOR ANY INTEREST IN OR RIGHTS UNDER SAME, MAY BE SOLD
OR OTHERWISE TRANSFERRED UNLESS REGISTERED UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

Warrant No. 2017-C-1

GALECTIN THERAPEUTICS, INC.

COMMON STOCK PURCHASE WARRANT

Galectin Therapeutics, Inc., a Nevada corporation (the “Company”), for value
received and subject to the terms set forth below hereby grants to Richard E.
Uihlein, or its registered successors and assigns (the “Holder”), the right to
purchase from the Company at any time or from time to time until the date and
time permitted under Section 2.2 below and subject to the vesting provisions
pursuant to Section 2.1 below, one million (1,000,000) fully paid and
non-assessable shares of the Common Stock, at the purchase price of Five Dollars
($5.00) per share (the “Exercise Price”). This Warrant is issued pursuant to
that certain Line of Credit Letter Agreement, dated as of December 19, 2017, by
and between the Company and the Holder (the “Line of Credit Letter Agreement”).
The Exercise Price and the number and character of such shares of Common Stock
purchasable pursuant to the rights granted under this Warrant are subject to
adjustment as provided herein.

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in the Line of Credit Letter Agreement. As used
herein the following terms, unless the context otherwise requires, have the
following respective meanings:

“Common Stock” means the Company’s common stock and stock of any other class of
securities into which such securities may hereafter have been reclassified or
changed into, including any stock (other than Common Stock) and other securities
of the Company or any other Person (corporate or other) which the Holder of this
Warrant at any time shall be entitled to receive, or shall have received, upon
the exercise of this Warrant, in lieu of or in addition to Common Stock, or
which at any time shall be issuable or shall have been issued in exchange for or
in replacement of Common Stock pursuant to Section 3.2 hereof or otherwise.

“Common Stock Equivalents” means any securities of the Company or its
subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Issue Date” means December 19, 2017.



--------------------------------------------------------------------------------

“Market Value” means, for any date, the price determined by the first of the
following clauses that applies: (a) if the Common Stock is then listed or quoted
on a Trading Market (other than the OTC Bulletin Board), the daily volume
weighted average price of the Common Stock for such date (or the nearest
preceding date) on the Trading Market on which the Common Stock is then listed
or quoted as reported by Bloomberg Financial L.P. (based on a Trading Day from
9:30 a.m. Eastern Time to 4:00 p.m. Eastern Time); (b) if the Common Stock is
then listed or quoted on the OTC Bulletin Board, the average of the high and low
price of the Common Stock for such date (or the nearest preceding date) on the
OTC Bulletin Board; or (c) if the Common Stock is not then listed or quoted on a
Trading Market and if prices for the Common Stock are then reported in the “Pink
Sheets” published by the Pink Sheets, LLC (or a similar organization or agency
succeeding to its functions of reporting prices), the most recent bid price per
share of the Common Stock so reported.

“This Warrant” means, collectively, this Warrant and all other stock purchase
warrants issued in exchange therefor or replacement thereof.

“Trading Day” means a day on which the common Stock is traded on a Trading
Market.

“Trading Market” means any of the following markets or exchanges on which the
common Stock is listed or quoted for trading on the date in question: the Nasdaq
SmallCap Market, the NYSE Alternext US, the New York Stock Exchange, the Nasdaq
National Market, the OTC Bulletin Board or the “Pink Sheets”.

2. Exercise.

2.1 Vesting. This Warrant shall vest (a) with respect to 500,000 shares of
Common Stock immediately upon issuance (“Initially Vested Warrants”) and
(b) with respect to the remaining 500,000 shares of Common Stock (“Remaining
Warrants”) ratably if and as loan proceeds are advanced to the Company pursuant
to the Line of Credit Letter Agreement on or before December 31, 2018, such that
this Warrant shall vest with respect to 0.05 shares of Common Stock for each
dollar advanced to the Company pursuant to the Line of Credit Letter Agreement.
The Remaining Warrants that are vested are the “Vested Remaining Warrants” and
the Remaining Warrants that are not vested ae the “Unvested Remaining
Warrants”). This Warrant may only be exercised with respect to the then-vested
portion hereof. Any portion of this Warrant that has not vested by December 31,
2018, shall no longer be able to be vested. At any time on or after December 31,
2018, the Company may require that this Warrant be exchanged for a new Warrant
representing only the vested portion hereof. Any attempted exercise of this
Warrant for any unvested portion hereof shall be null and void.

2.2 Exercise Period. The Holder may exercise this Warrant, to the extent vested
pursuant to Section 2.1 above, at any time six months after the Issue Date and
before the close of business in Norcross, Georgia on the seventh (7th)
anniversary of the Issue Date (the “Exercise Period”), unless earlier terminated
pursuant to Section 2.7 herein.

2.3 Exercise Procedure.

(a) This Warrant will be deemed to have been exercised with respect to the
applicable vested portion hereof at such time as the Company has received all of
the following items (the “Exercise Date”):

(i) a completed Exercise Notice as described in Section 2.5 hereof, executed by
the Person exercising all or part of the vested purchase rights represented by
this Warrant (the “Purchaser”);

 

2



--------------------------------------------------------------------------------

(ii) this Warrant;

(iii) if this Warrant is not registered in the name of the Purchaser, an
Assignment or Assignments in the form set forth in Exhibit B hereto, evidencing
the assignment of this Warrant to the Purchaser together with any documentation
required pursuant to Section 8(a) hereof; and

(iv) a check payable to the order of the Company in an amount equal to the
product of the Exercise Price multiplied by the number of shares of Common Stock
being purchased upon such exercise.

(b) As soon as practicable after the exercise of this Warrant in full or in
part, and in any event within ten (10) days after the Exercise Date, the Company
at its expense will cause to be issued in the name of and delivered to the
Purchaser, or as the Purchaser (upon payment by the Purchaser of any applicable
transfer taxes) may direct, a certificate or certificates for the number of
fully paid and non-assessable shares of Common Stock to which the Purchaser
shall be entitled upon such exercise, together with any other stock or other
securities and property (including cash, where applicable) to which the
Purchaser is entitled upon exercise.

(c) Unless this Warrant has expired or all of the purchase rights represented
hereby have been exercised, the Company at its expense will, within ten
(10) days after the Exercise Date, issue and deliver to or upon the order of the
Purchaser a new Warrant or Warrants of like tenor, in the name of the Purchaser
or as the Purchaser (upon payment by the Purchaser of any applicable transfer
taxes) may request, calling in the aggregate on the face or faces thereof for
the number of shares of Common Stock remaining issuable under this Warrant.

(d) The Common Stock issuable upon the exercise of this Warrant will be deemed
to have been issued to the Purchaser on the Exercise Date, and the Purchaser
will be deemed for all purposes to have become the record holder of such Common
Stock on the Exercise Date.

(e) The issuance of certificates for shares of Common Stock upon exercise of
this Warrant will be made without charge to the Holder or the Purchaser for any
issuance tax in respect thereof or any other cost incurred by the Company in
connection with such exercise and the related issuance of shares of Common
Stock.

(f) The holder represents and warrants that at the time of any exercise of this
warrant the holder is an “accredited investor,” as such term is defined in Rule
501 promulgated under the Securities Act and acknowledges and agrees that the
Company may, in its sole discretion, (i) require, as a condition to the exercise
of this Warrant, that the holder provide such written evidence that such holder
is an accredited investor as the time of exercise, and (ii) decline to issue the
shares of Common Stock issuable upon such exercise if the Company is not
satisfied that this warrant may be exercised by the holder pursuant to a valid
registration exemption from the Securities Act and any applicable state
securities law.

2.4 Acknowledgement of Continuing Obligations. The Company will, at the time of
the exercise of this Warrant, upon the request of the Purchaser, acknowledge in
writing its continuing obligation to afford to the Purchaser any rights to which
the Purchaser shall continue to be entitled after such exercise in accordance
with the provisions of this Warrant, provided that if the Purchaser shall fail
to make any such request, such failure shall not affect the continuing
obligation of the Company to afford to the Purchaser any such rights.

 

3



--------------------------------------------------------------------------------

2.5 Exercise Notice. The Exercise Notice will be substantially in the form set
forth in Exhibit A hereto, except that if the shares of Common Stock issuable
upon exercise of this Warrant are not to be issued in the name of the Purchaser,
the Exercise Notice will also state the name of the Person to whom the
certificates for the shares of Common Stock are to be issued, and if the number
of shares of Common Stock to be issued does not include all the shares of Common
Stock issuable hereunder, it will also state the name of the Person to whom a
new Warrant for the unexercised portion of the rights hereunder is to be
delivered.

2.6 Fractional Shares. If a fractional share of Common Stock would, but for the
provisions of Section 2.2 hereof, be issuable upon exercise of the rights
represented by this Warrant, the Company will, within ten (10) days after the
Exercise Date, deliver to the Purchaser a check payable to the Purchaser in lieu
of such fractional share, in an amount equal to the Market Value of such
fractional share as of the close of business on the Exercise Date.

3. Adjustments.

3.1 Adjustments for Stock Splits, Etc. If the Company shall at any time after
the Issue Date subdivide its outstanding Common Stock, by split-up or otherwise,
or combine its outstanding Common Stock, or issue additional shares of its
capital stock in payment of a stock dividend in respect of its Common Stock, the
number of shares issuable on the exercise of the unexercised portion of this
Warrant shall forthwith be proportionately increased in the case of a
subdivision or stock dividend, or proportionately decreased in the case of a
combination, and the Exercise Price then applicable to shares covered by the
unexercised portion of this Warrant shall forthwith be proportionately decreased
in the case of a subdivision or stock dividend, or proportionately increased in
the case of combination.

3.2 Adjustment for Reclassification, Reorganization, Etc. In case of any
reclassification, capital reorganization, or change of the outstanding Common
Stock (other than as a result of a subdivision, combination or stock dividend),
or in the case of any consolidation of the Company with, or merger of the
Company into, another Person (other than a consolidation or merger in which the
Company is the continuing corporation and which does not result in any
reclassification or change of the outstanding Common Stock of the Company), or
in case of any sale or conveyance to one or more Persons of the property of the
Company as an entirety or substantially as an entirety at any time prior to the
expiration of this Warrant, then, as a condition of such reclassification,
reorganization, change, consolidation, merger, sale or conveyance, lawful
provision shall be made, and duly executed documents evidencing the same from
the Company or its successor shall be delivered to the Holder of this Warrant,
so that the Holder of this Warrant shall have the right at any time prior to the
expiration of this Warrant to purchase, at a total price not to exceed that
payable upon the exercise of the unexercised portion of this Warrant, the kind
and amount of shares of stock and other securities and property receivable upon
such reclassification, reorganization, change, consolidation, merger, sale or
conveyance by a holder of the number of shares of Common Stock of the Company as
to which this Warrant was exercisable immediately prior to such
reclassification, reorganization, change, consolidation, merger, sale or
conveyance, and in any such case appropriate provision shall be made with
respect to the rights and interests of the Holder of this Warrant to the end
that the provisions hereof (including, without limitation, provisions for the
adjustment of the Exercise Price and of the number of shares purchasable upon
exercise of this Warrant) shall thereafter be applicable in relation to any
shares of stock, and other securities and property, thereafter deliverable upon
exercise hereof. If, as a consequence of any such transaction, solely cash, and
no securities or other property of any kind, is deliverable upon exercise of
this Warrant, then, in such event, the Company may terminate this Warrant by
giving the Holder hereof written notice thereof. Such notice shall specify the
date (at least thirty (30) days subsequent to the date on which notice is given)
on which, at 3:00 P.M., Norcross, Georgia time, this Warrant shall terminate.
Notwithstanding any such notice, this Warrant shall remain exercisable, and
otherwise in full force and effect, until such time of termination.

 

4



--------------------------------------------------------------------------------

3.3 Certificate of Adjustment. Whenever the Exercise Price or the number of
shares issuable hereunder is adjusted, as herein provided, the Company shall
promptly deliver to the registered Holder of this Warrant a certificate of the
Treasurer of the Company, which certificate shall state (i) the Exercise Price
and the number of shares of Common Stock issuable hereunder after such
adjustment, (ii) the facts requiring such adjustment, and (iii) the method of
calculation for such adjustment and increase or decrease.

3.4 Small Adjustments. No adjustment in the Exercise Price shall be required
unless such adjustment would require an increase or decrease in the Exercise
Price of at least one percent; provided, however, that any adjustments which by
reason of this Section 3.5 are not required to be made immediately shall be
carried forward and taken into account at the time of exercise of this Warrant
or any subsequent adjustment in the Exercise Price which, singly or in
combination with any adjustment carried forward, is required to be made under
Sections 3.1 or 3.2.

4. Reservation of Stock, etc., Issuable on Exercise of Warrant. The Company will
at all times reserve and keep available, solely for issuance and delivery upon
the exercise of this Warrant, all shares of Common Stock from time to time
issuable upon the exercise of this Warrant.

5. Disposition of This Warrant, Common Stock, Etc.

(a) The Holder of this Warrant and any transferee hereof or of the Common Stock
with respect to which this Warrant may be exercisable, by their acceptance
hereof, hereby understand and agree that this Warrant and the Common Stock with
respect to which this Warrant may be exercisable have not been registered under
the Securities Act, and may not be sold, pledged, hypothecated, donated, or
otherwise transferred (whether or not for consideration) without an effective
registration statement under the Act or an opinion of counsel satisfactory to
the Company and/or submission to the Company of such other evidence as may be
satisfactory to counsel to the Company, in each such case, to the effect that
any such transfer shall not be in violation of the Act. It shall be a condition
to the transfer of this Warrant that any transferee thereof deliver to the
Company its written agreement to accept and be bound by all of the terms and
conditions of this Warrant.

(b) Except to the extent the resale of the shares of Common Stock issuable upon
exercise hereof are registered for resale, or may be sold to the public pursuant
to Rule 144(b)(1) under the Securities Act, the certificates of the Company that
will evidence the shares of Common Stock with respect to which this Warrant may
be exercisable will be imprinted with a conspicuous legend in substantially the
following form:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED, DONATED OR OTHERWISE TRANSFERRED (WHETHER OR NOT FOR
CONSIDERATION) BY THE HOLDER WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND/OR SUBMISSION
TO THE COMPANY OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO COUNSEL TO THE
COMPANY, IN EACH SUCH CASE, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE IN
VIOLATION OF THE ACT.”

 

5



--------------------------------------------------------------------------------

The Company agrees to prepare and file with the Securities Exchange Commission
within 180 days from the date hereof a registration statement covering the
resale of the shares of Common Stock that are issuable with respect to this
Warrant. Except as provided in the foregoing sentence, the Company has not
agreed to register any of the Holder’s shares of Common Stock of the Company
with respect to which this Warrant may be exercisable for distribution in
accordance with the provisions of the Securities Act, and the Company has not
agreed to comply with any exemption from registration under the Act for the
resale of the Holder’s shares of Common Stock with respect to which this Warrant
may be exercised. Hence, it is the understanding of the Holder of this Warrant
that by virtue of the provisions of certain rules respecting “restricted
securities” promulgated by the SEC, the shares of Common Stock of the Company
with respect to which this Warrant may be exercisable may be required to be held
indefinitely, unless and until registered under the Securities Act, unless an
exemption from such registration is available, in which case the Holder may
still be limited as to the number of shares of Common Stock of the Company with
respect to which this Warrant may be exercised that may be sold from time to
time.

6. Rights and Obligations of Warrant Holder. The Holder of this Warrant shall
not, by virtue hereof, be entitled to any voting rights or other rights as a
stockholder of the Company. No provision of this Warrant, in the absence of
affirmative actions by the Holder to purchase Common Stock of the Company by
exercising this Warrant, and no enumeration in this Warrant of the rights or
privileges of the Holder, will give rise to any liability of such Holder for the
Exercise Price of Common Stock acquirable by exercise hereof or as a stockholder
of the Company.

7. Transfer of Warrants. Subject to compliance with the restrictions on transfer
applicable to this Warrant referred to in Section 5 hereof, this Warrant and all
rights hereunder are transferable, in whole or in part to other Lenders pursuant
to the Line of Credit Letter Agreement, without charge to the registered Holder,
upon surrender of this Warrant with a properly executed Assignment (in
substantially the form attached hereto as Exhibit B), to the Company, and the
Company at its expense will issue and deliver to or upon the order of the Holder
hereof a new Warrant or Warrants in such denomination or denominations as may be
requested, but otherwise of like tenor, in the name of the Holder or as the
Holder (upon payment of any applicable transfer taxes) may direct.

8. Replacement of Warrants. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Warrant and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
agreement reasonably satisfactory in form and amount to the Company or, in the
case of any such mutilation, upon surrender and cancellation of such Warrant,
the Company at its expense will execute and deliver, in lieu thereof, a new
Warrant of like tenor.

9. Company Records. Until this Warrant is transferred on the books of the
Company, the Company may treat the registered Holder hereof as the absolute
owner hereof for all purposes, notwithstanding any notice to the contrary.

10. Miscellaneous.

10.1 Notices. All notices and other communications from the Company to the
Holder of this Warrant shall be mailed by first class mail, postage prepaid, to
such address as may have been furnished to the Company in writing by such
Holder, or, until an address is so furnished, to and at the address of the last
Holder of this Warrant who has so furnished an address to the Company. All
communications from the Holder of this Warrant to the Company shall be mailed by
first class mail, postage prepaid, to Galectin Therapeutics, Inc., 4960
Peachtree Industrial Boulevard, Suite 240, Norcross, GA 30071, Attn: Chief
Financial Officer, or such other address as may have been furnished to the
Holder in writing by the Company.

 

6



--------------------------------------------------------------------------------

10.2 Amendment and Waiver. Except as otherwise provided herein, this Warrant and
any term hereof may be amended, waived, discharged or terminated only by an
instrument in writing signed by the party against which enforcement of such
amendment, waiver, discharge or termination is sought.

10.3 Governing Law; Descriptive Headings. This Warrant shall be construed and
enforced in accordance with and governed by the laws of the State of Nevada. The
headings in this Warrant are for purposes of reference only, and shall not limit
or otherwise affect any of the terms hereof.

[SIGNATURE ON FOLLOWING PAGE]

 

7



--------------------------------------------------------------------------------

Dated:    December 19, 2017.

 

GALECTIN THERAPEUTICS, INC. By:  

 

Name:   Peter G. Traber Title:   CEO

 

8



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

[To be signed only upon exercise of Warrant]

 

To:    Date:

The undersigned, the Holder of the within Warrant, pursuant to the provisions
set forth in the within Warrant, hereby irrevocably elects to exercise the
vested purchase rights represented by such Warrant for, and agrees to subscribe
for and purchase thereunder,                  shares of the Common Stock covered
by such Warrant and herewith makes payment of $             therefor, and
requests that the certificates for such shares be issued in the name of, and
delivered to,                     , whose address is:
                                        . If said number of shares is less than
all the shares covered by such Warrant, a new Warrant shall be registered in the
name of the undersigned and delivered to the address stated below.

 

Signature  

 

  (Signature must conform in all respects to name of Holder as specified on the
face of the Warrant or on the form of Assignment attached as Exhibit B thereto.)
Address  

 

 

 

[Signature Guarantee]  

 

9



--------------------------------------------------------------------------------

EXHIBIT B

ASSIGNMENT

[To be signed only upon transfer of Warrant]

For value received, the undersigned hereby sells, assigns and transfers all of
the rights of the undersigned under the within Warrant with respect to the
number of shares of the Common Stock covered thereby set forth below, unto:

 

Name of Assignee

   Address

            

No of Shares: Initially Vested Warrants                     

No of Shares: Vested Remaining Warrants                     

No of Shares: Unvested Remaining Warrants                     

  

 

Dated:                                 

    Signature  

 

      (Signature must conform in all respects to name of Holder as specified on
the face of the Warrant.)     Address  

 

     

 

 

10



--------------------------------------------------------------------------------

EXHIBIT C

SCHEDULE OF LENDER

As of December     , 2017

 

Lender

   Loan Commitment      Initial Vesting Warrant
Shares      Remaining Warrant
Shares  

Richard E. Uihlein

     10,000,000        500,000        500,000  



--------------------------------------------------------------------------------

EXHIBIT D

JOINDER AGREEMENT

By execution below, the additional lender identified below becomes a lender
under the Line of Credit Agreement dated December      2017 and Exhibit D of the
Line of Credit Agreement is amended to read as follows:

 

Lender

   Loan
Commitment     Initial Vesting
Warrant Shares     Remaining
Warrant Shares
(Vested)     Remaining
Warrant Shares
(Unvested)  

Richard E. Uihlein

     { ●}      { ●}      { ●}      { ●} 

Additional Lender

     { ●}      { ●}      { ●}      { ●} 

Date:                     

 

Lender:

 

 

Richard E. Uihlein

Additional Lender:

 

By:

 

 

Address:

 

 

 

 

Consented to:

 

GALECTIN THERAPEUTICS, INC.

By:  

 

Its:  

 